DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10939105 in view of Zhang (US 2015/0373327 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims of Patent No. 10939105 teaches the subject matter of pending claims of the instant application except that is in “encoding method”; Zhang teaches both encoding/decoding method (e.g. abstract, Figs. 6,7) and one of ordinary skill in the art at time of the invention to apply the method into either decoding or encoding side since they are basic common coding technique.
Instant U.S. Application No. 17/145,531
U.S. Patent No. 10939105
19.  An encoding method, comprising: inverse-quantizing one or more first transform coefficients quantized, based on a pre- defined quantization-related parameter, the one or more first transform coefficients belonging to an image block; deriving a quantization-related parameter based on the one or more first transform coefficients inverse-quantized; and inverse-quantizing a second transform coefficient quantized, based on the quantization- related parameter derived based on the one or more first transform coefficients inverse- quantized, the second transform coefficient belonging to the same image block as the one of more first transform coefficients.
1. A decoding method, comprising: inverse-quantizing one or more first transform coefficients quantized, based on a pre- defined quantization-related parameter, the one or more first transform coefficients belonging to an image block; deriving a quantization-related parameter based on the one or more first transform coefficients inverse-quantized; and inverse-quantizing a second transform coefficient quantized, based on the quantization- related parameter derived based on the one or more first transform coefficients inverse- quantized, the second transform coefficient belonging to the same image block as the one of more first transform coefficients.
27. An encoding apparatus, comprising: an inverse quantizer which inverse-quantizes one or more first transform coefficients quantized, based on a pre-defined quantization-related parameter, the one or more first transform coefficients belonging to an image block; and a deriver which derives a quantization-related parameter based on the one or more first transform coefficients inverse-quantized, wherein the inverse quantizer further inverse-quantizes a second transform coefficient quantized, based on the quantization quantization-related parameter derived based on the one or more first transform coefficients inverse-quantized, the second transform coefficient belonging to the same image block as the one of more first transform coefficients.
9. A decoding apparatus, comprising: 3an inverse quantizer which inverse-quantizes one or more first transform coefficients quantized, based on a pre-defined quantization-related parameter, the one or more first transform coefficients belonging to an image block; and a deriver which derives a quantization-related parameter based on the one or more first transform coefficients inverse-quantized, wherein the inverse quantizer further inverse-quantizes a second transform coefficient quantized, based on the quantization-related parameter derived based on the one or more first transform coefficients inverse-quantized, the second transform coefficient belonging to the same image block as the one of more first transform coefficients.


As illustrated above, the subject matter of pending claims 19, 27 of the instant application are rejected under non-provisional nonstatutory double patenting over patented claims 1, 9 of U.S. Patent No. 10939105 in view of Zhang (US 2015/0373327 A1). Additionally, the subject matter of pending claims 20-26 are equally unpatentable over patented claims 2-8 of U.S. Patent No. 10939105.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang-Lee (US 20150319437 A1), discloses transform coefficients;
Kwon (US 2008/0063051 A1), discloses rate control with frame layer bit allocation;
Segall (US 2008/0031345 A1), discloses combining layers in multi-layer bitstream.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/
Primary Examiner, Art Unit 2485